     Case 3:20-cv-00874-JAH-BGS Document 7 Filed 06/26/20 PageID.81 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Law Offices of Daniel A. Kaplan, et al.,           Case No.: 20-cv-00874-JAH-BGS
12                                    Plaintiffs,
                                                        ORDER DENYING MOTION TO
13   v.                                                 QUASH OUT OF DISTRICT
                                                        SUBPOENAS AS MOOT
14   Domi Publications, LLC.,
15                                   Defendant.            Underlying action pending in the
                                                            Bankruptcy Court of Nevada:
16
                                                              Case No. 20-10250-btb
17
18
           On May 10, 2020, Aaron D. Sadock, Panakos Law, APC and the Law Offices of
19
     Daniel A. Kaplan (“Movants”) filed a Motion to Quash Out of District Subpoenas. (See
20
     ECF No. 1.) The subpoenas subject to this motion were issued to George Rikos and the
21
     Law Offices of George Rikos by Creditors Jane Does 1–22 (“Creditors”) in an underlying
22
     Bankruptcy action. Id. On June 2, 2020, Movants filed a Notice of Related Case(s).
23
     (ECF No. 4.) Movants indicate that the related case involves George Rikos’s and the
24
     Law Offices of George Rikos’s Motion to Quash Out of District Subpoenas filed on May
25
     8, 2020 (“Rikos Action”). Id. at 2; see also In re Domi Publications, LLC, 3:20-cv-
26
     00871-JAH-BGS. Movants disclose that the subpoenas subject to this motion to quash
27
     are the same subpoenas involved in the Rikos Action. (ECF No. 4 at 2.) Movants claim
28

                                                    1
                                                                               20-cv-00874-JAH-BGS
     Case 3:20-cv-00874-JAH-BGS Document 7 Filed 06/26/20 PageID.82 Page 2 of 3



 1   that the subpoenas at issue seek to obtain material that are protected by joint
 2   defense/common interest privilege, attorney-client privilege, and attorney work product
 3   privilege. (See ECF Nos. 1, 4.)
 4         On June 15, 2020, the parties in the Rikos Action filed a Joint Notice of
 5   Withdrawal of Subpoenas to George Rikos and Request to Withdraw Associated Motion
 6   to Quash. (See Rikos Action, ECF No. 8.) In this Joint Notice, the parties informed the
 7   Court that the Motion to Quash in the Rikos Action is now moot since the Creditors
 8   withdrew the subpoenas and jointly request that the motion be withdrawn. Id. at 2. In
 9   response to the subpoenas being withdrawn, the Court granted the parties request to
10   withdraw the motion to quash and closed the case on June 24, 2020. (See Rikos Action,
11   ECF No. 9.)
12         Federal courts are courts of limited jurisdiction and can only decide cases where
13   there is a case or controversy. U.S. CONST. art. II, § 2. “If there is no case or
14   controversy, the case is moot and cannot be decided by a federal court.” Hardee v.
15   United States, No. 3:07MC64, 2007 WL 3037308, at *1 (W.D.N.C. 2007). In Hardee,
16   the court held that the action was moot due to lack of case or controversy once the subject
17   of the motion to quash, the summons, had been formally withdrawn. Id.; see also Pac.
18   Fisheries Inc. v. United States, 484 F.3d 1103, 1106 (9th Cir. 2007) (holding that the
19   petitions were moot once the summons were withdrawn); Gillings v. U.S. I.R.S., 122 F.
20   App’x 360, 361 (9th Cir. 2005) (affirming district court’s judgment dismissing plaintiff’s
21   motion to quash and stating that the plaintiff did not have a justiciable claim after the IRS
22   withdrew their summons).
23         Additionally, In re AmFin Fin. Corp. dealt with a party’s request to issue a
24   protective order after the debtor withdrew its subpoena. 503 B.R. 1 (Bankr. D.D.C.
25   2014). The court held that it cannot exercise its authority once the subpoena was
26   withdrawn, which also terminated its authority to issue a protective order. Id. at *4; see
27   also Allen v. TV One, LLC, No. CV DKC 15-1960, 2017 WL 11457227, at *1 (D. Md.
28   Aug. 30, 2017) (denying defendant’s motion to quash the subpoena as moot after the

                                                   2
                                                                                 20-cv-00874-JAH-BGS
     Case 3:20-cv-00874-JAH-BGS Document 7 Filed 06/26/20 PageID.83 Page 3 of 3



 1   subpoena had been withdrawn). The court did indicate that it “would have authority to
 2   issue an order, if warranted, awarding costs or sanctions despite the withdrawal of the
 3   subpoena” even though the court did not issue an order on the motion to quash the
 4   subpoena or on the protective order. Id. at *5.
 5         Here, the subpoenas subject to the Movants’ Motion to Quash have been
 6   withdrawn by Creditors. (See Rikos Action, ECF Nos. 8, 9.) Thus, the Court’s ability to
 7   exercise its authority in this case (i.e. its ability to quash subpoenas) has been terminated.
 8   Accordingly, the Court DENIES as moot the Movants’ Motion to Quash Out of District
 9   Subpoenas. This concludes the matter and the Clerk is instructed to close the case.
10         IT IS SO ORDERED.
11   Dated: June 26, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 20-cv-00874-JAH-BGS
